DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.
Drawings
The subject matter of this application requires illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities: The term “a raised seal surrounding said recess corresponding to a location along the patient’s gum line for applying along only an outer portion of the patient’s gum line” lacks support in the original specification.  While the term is not new matter, as it is supported from the original claims filed 10/23/19, the claimed terms should be listed in the specification to provide proper antecedent basis.  Correction is required.  No new matter should be entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the term “a raised seal surrounding said recess corresponding to a location along the patient’s gum line for applying a medication along only an outer portion of the patient’s gum line” is indefinite.  Specifically it is unclear whether the seal surrounds the recess or is applied along only an outer portion of the gum line.  Additionally, should Applicant maintain that the seal surrounds the recess (e.g. is on all sides) it is then unclear how medication could be applied along only an outer portion of the gum line, since the seal and sulcus surround the tooth, and medication would migrate to other surfaces of the device, gums and sulcus in use.  Further, the term “a wound compression extension surrounding said raised seal” is indefinite since it is unclear where the seal is formed, and therefore, where specifically the extension is formed.  In other words, it is unclear if the compression extension surrounds the seal and is located only on outer surfaces (if the seal is located only on outer surfaces) or if the compression extension surrounds the seal and is located on inner and outer (labial and lingual) surfaces (if the seal surrounds the recess of the tooth).  Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 6966773).
Regarding claim 1, Keller discloses a chronic wound management apparatus (e.g. tray 10; tray used to treat periodontal disease of teeth and adjacent gum tissue, see abstract and below; instant specification at [0004] states that periodontal disease is a chronic wound of the gums) fitted to at least one or more teeth of a patient's upper or lower arch for the application of medications to the teeth and to adjacent gum tissue (see Figs. 1-5 and citations below) and for compression of the adjacent gum tissue for treatment of periodontal disease (see col 8, lines 10-15), said apparatus being of resilient elastomeric material molded to substantially conform to said teeth and gum tissue (see col 3, lines 34-35), said apparatus having at least one recess (40) formed to conform to the teeth (see below), a raised seal (44) surrounding said recess corresponding to a  location along the patient's gum line for applying a medication along only an outer portion of the patient's gum line when the patient's teeth are disposed in the recess (as best understood by the Examiner, see col 6, lines 14-27 and below; seal can surround or only be on outer portion of teeth/gums; medication capable of being applied at specific locations as desired), said recess containing a quantity of the medication (45) and a propulsion agent (see abstract and below) such that upon installation of said apparatus on the patient's teeth the medication is forced onto the surface of the teeth and subgingivally by the seal into any pockets in the patient's gums proximate said teeth (see citations below); and, a wound compression extension (46) surrounding said raised seal wherein said wound compression extension is configured to compress the adjacent gum tissue to impede deterioration of the gum (see col 8, lines 10-15 and col 2, line 66 through col 3, line 3), wherein the propulsion agent generates pressure within said recess so as to direct the medication onto the patient's teeth and into any of said pockets in the patient's gums proximate said teeth (see abstract, col 3, lines 1-12, 34-65; col 4, lines 3-10; col 5, lines 6-22, 50-52, 63-66; col 6, lines 1-27, 38-67; col 7, lines 1-27, 60-67; col 8, lines 1-19, 36-50; col 9, lines 12-37).  
Regarding claim 2, Keller discloses a chronic wound management apparatus (10, see explanation and citations above) for delivering a medicament (45) subgingivally and compressing gingival tissue (see citations above) comprising a molded body that substantially conforms to at least a portion of a patient's dentition and adjacent gingival tissue (e.g. body of tray 10, see citations above), said body comprising: at least one recess (40) formed therein that is adapted to snugly accommodate the crown portion of at least certain of the patient's teeth, wherein the recess contains a quantity of a medicament (45) and a propulsion agent (see citations above), a raised seal (44) projecting outwardly from said body and surrounding said recess at locations corresponding to only an outer portion of the patient's gum line proximate the patient's teeth (as best understood by the Examiner, see citations and explanation above), whereby the seal directs the medicament subgingivally and onto the patient’s teeth (see citations and explanation above), and a wound compression extension (46) extending from the raised seal corresponding to and compressing the gums wherein said wound compression extension is configured to compress the adjacent gum tissue to impede deterioration of the gum (see citations and explanation above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Keller (US 8905760 B2; hereafter Keller 2).
Regarding claim 3, Keller discloses a method for treating a chronic wound of the periodontal tissue in a subject in need thereof (e.g. application of medicament at teeth and gums having periodontal disease; as explained and cited to above, instant application classifies periodontal disease as a chronic wound), said method comprising: applying an antimicrobial agent (45) to a subgingival portion of a tooth and surrounding gingival tissue with a periodontal tray (10; see abstract and citations above), compressing the chronic wound (e.g. compressing gums and adjacent tissues, see col 8, lines 10-15 and citations above), wherein the method reduces at least one of edema or inflammation (implicitly by treatment of infection, inflammation will be resolved as disease is resolved; see all citations and explanations above with regards to claims 1-2).  Keller does not specifically teach surgically removing bacteria associated with the chronic wound as required.  
Keller 2, however, teaches a method for treating a chronic wound of the periodontal tissue (periodontal disease) comprising applying a medicament via a tray and surgically removing bacteria associated with the chronic wound, thereby treating the infection, reducing at least one of edema or inflammation (see abstract, col 9, lines 19, 38-60 and col 14, lines 41-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Keller to include the surgical treatment step of Keller 2, as such modification would remove pathogenic bacteria and reduce the risk of further infection via those bacteria invading host cells of the host tissues, which may be impervious to other treatment methods (see Keller 2, citations above). 
Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments to the objection to the drawings, the Examiner has considered the arguments but does not find them persuasive, as a figure is required to further the understanding of the invention, especially in view of Applicant’s traversal and argued differences with that of Keller, incorporated herein, which Applicant also attempts to state provides support and an understanding for the instant invention.  Regarding the arguments, although the instant application incorporates Keller, Applicant continues to argue that the instant invention is different from that of Keller (which the Examiner does not concede).  Therefore a drawing is required which illustrates the structural features of the instant invention and its alleged differences with that of Keller.  Specifically the wound compression extension, which Applicant alleges is not disclosed in the Keller patent (though not conceded by the Examiner) must be shown.  Additionally the MPEP specifies that claimed subject matter must be shown where necessary to facilitate an understanding of the invention.  In the instant case the Examiner maintains that it is unclear how the instant invention differs from that of Keller, which Applicant also attempts to state provides support for the instant device, and as such maintains that a drawings is necessary to facilitate understanding of the invention. 
Regarding Applicant’s arguments to the specification, the Examiner agrees with Applicant’s arguments.  That is, the term “only an outer portion” has support in the original disclosure, and is not new matter.  However, claimed terms are required to be listed in the specification.  Accordingly, the objection to the specification is maintained and clarified above, merely stating that the term “only an outer portion” should be added to the specification via an amendment thereto, providing proper antecedent basis for the claimed term in the specification. 
Regarding the rejections under 35 USC 112, the Examiner has fully considered Applicant’s arguments but does not find them persuasive.  The term at issue is “a raised seal surrounding said recess corresponding to a location along the patient’s gum line for applying medication along only an outer portion of the patient’s gum line” and consequently where the seal and extension are located.  First, it remains unclear how medications can “only” be applied to the outer portion, since, as previously stated, the medication would migrate to other surfaces of the gums, teeth, sulcus and device as the device is placed and used.  The Examiner notes there is a difference between Applicant’s argued position of medication “absorption” vs its application (as claimed).  Second, the claim states that the seal “surrounds” the tooth recesses, but that it “only applies medication to the outer side.  As such, it is unclear whether the seal “surrounds” (is on all sides) or if it is “only” on an outer side (the terms contradict each other), or still further, if the seal is on all sides and medication is only applied to the outer portion, and how.  Consequently, the term “a wound compression extension surrounding said raised seal” is also indefinite for the same reasons as explained above and additionally since its arrangement depends on the arrangement of the seal (e.g. being located on all sides of the recess or only the outside).  
Regarding Applicant’s arguments to the prior art rejections under 35 USC 102 and 103 above, the Examiner notes that the arguments have been fully considered but are not persuasive.  The Examiner maintains his position for the reasons previously explained and explicitly reasoned in the previous office action and in response to the previous arguments and previously filed Keller declarations.  The arguments are substantially the same as those previously addressed and as such the Examiner incorporates the previous response thereto herein.  
That is, the declaration states that the “wound compression extension covers the entire wound” which is not commensurate with the scope of the claims, which only requires the extension to compress the adjacent gum tissue around the seal (claims 1 and 2) or compress the wound to some degree (claim 3).  Additionally the declaration lists multiple diseases that the Keller device allegedly cannot treat, however this is also not commensurate with the scope of the claims, which only require the broader “chronic  wound”.  The Examiner notes the instant disclosure defines periodontal disease as a chronic wound.  The declaration then states that the extension of the Keller ‘773 tray does not contact the gum tissue and it does not induce compression, however this is a direct contradiction to the disclosure of Keller ‘773.  Keller ‘773 explicitly discloses that the lingual extension compresses the gum tissue that has the wound (periodontal disease) around the seal of the tray (see Keller ‘773, col 8, lines 10-15; “Gingival tissues 21 are compressed by the seal 44 and the extension of the elastomeric material beyond the seal”, emphasis added).  Additionally, the Examiner notes that whether the device compresses against the wound (gums with periodontal disease) or gums against the bone (on one side or both side) or while chewing, the functional language of the claim is met; the Examiner notes that the deficiency under 35 USC 112, B has not been addressed, and the arguments against the extension compression the “entire” wound are not commensurate with the scope of the claims.  Further, Keller’773 explicitly discloses that the use of the device impedes deterioration of the gum (see col. 3, lines 1-3).  Still further, Keller ‘773 explicitly discloses that the length and thickness of the extension can be manipulated to achieve a desired compression and pressure generated by the device (see col 9, lines 12-36).  Accordingly, the Examiner maintains that the disclosure of Keller ‘773 and the instant disclosure makes it explicitly clear that 1) periodontal disease is a wound of the gum, 2) Keller teaches an extension that compresses the gingival tissue around the seal of the device (wound tissue), 3) that such treatment impedes gum deterioration and 4) that the lingual extension can be modified to achieve desired pressure/compression.  As such, taken as a whole and as best understood by the Examiner, it appears the declaration addresses a specific embodiment of the Keller device, of which Keller ‘773 clearly discloses other embodiments which are used and capable of being used as claimed; otherwise it appears that the declaration directly contradicts or otherwise may invalidate the Keller ‘773 patent.  It is unclear otherwise whether Applicant is attempting to differentiate the extent or degree of the compression of the instant device from that of the prior art, however such statements or arguments are not commensurate with the scope of the claims.
Applicant’s arguments further allege the same issues as explained above and also contradict the disclosure of the Keller patent.  Further, the Examiner notes that in claims 1-2, “wound compression” is not required by the claims and not commensurate with the scope of the claims, which only require the extension to be configured to compress the adjacent gum tissue to impede deterioration thereof.  As noted above Keller explicitly discloses the compression of the gum tissue and prevention of deterioration of the gum (see citations above).  As such, compression of the gum tissues/wound occurs in Keller, no matter for how long, and as such would impede the deterioration of the gums at least to some degree.  Should Applicant believe there is a difference in the particular amount of compression applied, to what degree it compresses the gums and what benefits it provides, such terminology or relationship should be listed in the claims.  Further, although claim 3 requires compressing the chronic wound, as explained above, periodontal disease is defined by the instant specification as wounded gums (chronic wound of the gum).  As such, compressing the gums, no matter for how long, reads on the term “compressing the chronic wound”.  Further, the statement “wherein the method reduces at least one of edema or inflammation” does not state that the compression alone or directly results in the reduction of edema or inflammation.  For example the reduction in inflammation or edema in the method of the Keller prior art can be due to the surgical removal or antimicrobial agent, so long as compression is still applied (which Keller discloses occurs).
Finally, the Examiner notes that the Examiner’s relied on evidence of the compression of the wounded gums is the explicit statement (above) in the previous Keller patent.  Patents are assumed to be enabled and statements therein taken at face value.  In fact, finding Applicant’s arguments and the Keller declaration persuasive would contradict and potentially state, on the record, that the previous Keller patent is not enabled (see above).  
Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20220241060 teaches a similar periodontal tray with a seal for delivering medication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772